
	

113 HR 5045 IH: Veterans Small Business Support Act
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5045
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2014
			Mr. Peters of Michigan introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To increase access to capital for veteran entrepreneurs to help create jobs.
	
	
		1.Short titleThis Act may be cited as the Veterans Small Business Support Act.
		2.DefinitionsIn this Act—
			(1)the term Administrator means the Administrator of the Small Business Administration;
			(2)the term reserve component means a reserve component of the Armed Forces named in section 10101 of title 10, United States
			 Code;
			(3)the term small business concern has the meaning given the term under section 3(a) of the Small Business Act (15 U.S.C. 632(a));
			(4)the term veteran has the meaning given the term under section 3(q)(4) of the Small Business Act (15 U.S.C.
			 632(q)(4));
			(5)the term Veterans Business Outreach Center means a veteran business outreach center described in section 32 of the Small Business Act (15
			 U.S.C. 657b); and
			(6)the term women's business center means a women's business center described in section 29 of the Small Business Act (15 U.S.C. 656).
			3.Permanent SBA express loan guarantee fee waiver for veteransSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended—
			(1)in paragraph (18)(A), by striking With respect and inserting Except as provided in paragraph (31)(G), with respect; and
			(2)in paragraph (31), adding at the end the following:
				
					(G)Guarantee fee waiver for veterans or spouses of veterans
						(i)DefinitionIn this subparagraph, the term veteran or spouse of a veteran means—
							(I)a veteran, as defined in section 3(q)(4);
							(II)a member of the Armed Forces serving on active duty who is eligible to participate in the
			 Transition Assistance Program established under section 1144 of title 10,
			 United States Code;
							(III)a member of a reserve component of the Armed Forces named in section 10101 of title 10, United
			 States Code;
							(IV)the spouse of an individual described in subclause (I), (II), or (III); or
							(V)the surviving spouse (as defined in section 101 of title 38, United States Code) of an individual
			 described in subclause (I), (II), or (III) who died while serving on
			 active duty or as a result of a service-connected (as defined in such
			 section) disability.
							(ii)Guarantee fee waiverThe Administrator may not assess a guarantee fee under paragraph (18) in connection with a loan
			 made under this paragraph to a veteran or spouse of a veteran on or after
			 October 1, 2014..
			4.Report on financial planning and counseling for owners of small business concerns in the National
			 Guard and ReservesNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to
			 Congress a report assessing the feasibility of providing financial
			 planning and counseling to owners of small business concerns who are
			 members of a reserve component prior to deployment.
		5.Report on accessibility and outreach to female veterans by the Small Business AdministrationNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to
			 Congress a report assessing the level of outreach to and consultation with
			 female veterans by women's business centers and Veterans Business Outreach
			 Centers.
		6.Report on the Military Reservists Economic Injury Disaster Loan ProgramNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to
			 Congress a report on the Military Reservists Economic Injury Disaster Loan
			 Program (in this section referred to as the program) authorized under section 7(b)(3) of the Small Business Act (15 U.S.C. 636(b)(3)), which shall
			 include—
			(1)a discussion of the outreach efforts of the Small Business Administration to increase participation
			 in the program;
			(2)the number of loans made under the program;
			(3)an analysis of the effectiveness of the program; and
			(4)recommendations for improving the program.
			
